DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 5, and 7-13 (claims 4, 5, 7, and 8 recite “at least one perforation” which is directed to the non-elected embodiment of Species II; see paragraph 23 of the present specification and Fig. 3) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Arnold 2018/0192629.
Arnold discloses a rod caddy (see Fig. 4) comprising:  a first tube (1) having a first end (lower end of 1 in Fig. 4) and a second end (upper end of 1 in Fig. 4); a second 
In regard to claim 2, Arnold discloses wherein for the first attachment means, the first end (lower end of 1 in Fig. 4) has a first end aperture (place 7 near open end 3 such as a hole to attach an elastic cord 9; see paragraph 0059), and the first tube end (one end of elastic cord 9 is attached to first tube 1 at place 7 near open end 5; see paragraph 0059) is attached to the first end aperture (hole at place 7); and, wherein for the second attachment means, the third end (upper end of 2 in Fig. 4) has a third end aperture (place 8 near open end 6 such as a hole to attach the other end of elastic cord 9; see paragraph 0059), and the second tube end (other end of elastic cord 9) is attached to the third end aperture (hole at place 8).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold 2018/0192629 in view of De La Torre 8,746,469 or Lindenmeyer 6,910,592 or Anderson et al. 2007/0261972.
Arnold discloses wherein the resilient connector is an elastic cord, but does not disclose wherein the resilient connector is a bungee cord.  De La Torre discloses a fishing rod caddy for pickup trucks wherein a bungee cord (42) which prevents the rods from moving inwardly upon vehicle acceleration.  Lindenmeyer discloses a fishing rod storage device comprising a pair of retainer cords (18) which are made of elastic cord-like material, inexhaustibly including fabric covered stranded rubber, bungee cord, or shock cord.  Anderson et al. disclose a first tube (100); a second tube (200); a resilient connector (straps illustrated in Fig. 1 but which are not labeled; see para 0012 regarding straps 130, 160 connection hood 100 to bag 200) which is a bungee cord or rubber cord (see paras. 0012-13).  It would have been obvious to one of ordinary skill in the art to substitute the bungee cord of De La Torre or Lindenmeyer or Anderson et al. for the elastic cord of Arnold in order to provide a common off the shelf item as the resilient connector wherein the elastic material is covered by a sheath in order to protect the elastic material so that it is less likely to be accidentally severed or cut during use.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold 2018/0192629 in view of Lindenmeyer 6,910,592 or Anderson et al. 2007/0261972.
Arnold discloses wherein the resilient connector is an elastic cord, but does not disclose wherein the resilient connector is a rubber cord.  Lindenmeyer discloses a fishing rod storage device comprising a pair of retainer cords (18) which are made of elastic cord-like material, inexhaustibly including fabric covered stranded rubber, bungee cord, or shock cord.  Anderson et al. disclose a first tube (100); a second tube (200); a resilient connector (straps illustrated in Fig. 1 but which are not labeled; see para 0012 regarding straps 130, 160 connection hood 100 to bag 200) which is a bungee cord or rubber cord (see paras. 0012-13).  It would have been obvious to one of ordinary skill in the art to substitute the rubber cord of Lindenmeyer or Anderson et al. for the elastic cord of Arnold in order to provide an alternative form of resilient connector which can provide the necessary resilient connection between the first and second tubes.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA